925 So. 2d 1138 (2006)
T.R., n/k/a T.K., Mother of C.R., D.R., etc., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D05-430.
District Court of Appeal of Florida, Fifth District.
April 21, 2006.
Ryan Thomas Truskoski of Ryan Thomas Truskoski, P.A., Orlando, for Appellant.
Charles D. Peters, Orlando, for Appellee.
PER CURIAM.
We affirm the lower court's order that terminates the parental rights of Appellant as to two of her children, C.R. and T.R. We also conclude that the Department established grounds to terminate Appellant's rights in her third child, D.R. However, in light of our decision to reverse the lower court's order terminating the parental rights of D.R.'s father in 5D04-4148, who is now married to Appellant, we reverse that portion of the lower court's order that terminated Appellant's rights in D.R. and remand this cause for further proceedings under section 39.811(6), Florida Statutes (2005), consistent with the holding in N.M. v. Department of Children & Family Services (In re V.M.), 893 So. 2d 595 (Fla. 2d DCA 2005).
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
GRIFFIN, SAWAYA and TORPY, JJ., concur.